Title: From George Washington to Brigadier General William Maxwell, 7 May 1779
From: Washington, George
To: Maxwell, William



Sir,
Head Quarters Middle Brook May 7th 1779

I have received your two favours of yesterdays date—one of them with infinite concern. There is nothing, which has happened in the course of the war that has given me so much pain as the remonstrance you mention from the officers of the 1st Jersey Regiment. I cannot but consider it as a hasty and imprudent step, which on more cool consideration they will themselves condemn. I am very sensible of the inconveniences under which the officers of the army labor and I hope they do me the justice to believe, that my endeavours to procure them relief are incessant. There is however more difficulty in satisfying their wishes than perhaps they are aware—our resources have been hitherto very limited—the situation of our money is no small embarrassment, for which, though there are remedies, they cannot be the work of a moment—Government is not insensible of the merits and sacrifices of the officers, nor, I am persuaded, unwilling to make a compensation; but it is a truth, of which a little observation must convince us, that it is very much straitened in the means. Great allowances ought to be made on this account for any delay and seeming backwardness which may appear. Some of the States indeed have done as generously as it is at this juncture in their power, and if others have been less expeditious it ought to be ascribed to some peculiar cause which a little time aided by example will remove. The patience and perseverance of the army have been under every disadvantage such as to do them the highest honor both at home and abroad; and have inspired me with an unlimited confidence in their virtue, which has consoled me admidst every perplexity and reverse of fortune, to which our affairs in a struggle of this nature were necessarily exposed. Now that we have made so great a progress to the attainment of the end we have in view—so that we cannot fail without a most shameful desertion of our own inter[e]sts; any thing like a change of conduct would imply a very unhappy change of principles and a forgetfulness as well of what we owe to ourselves as to our country—Did I suppose it possible this could be the case even in a single regiment of the army, I should be mortified and chagrined beyond expression—I should feel it as a wound given to my own honor, which I consider as embarked with that of the army at large. But this I believe to be impossible—Any corps that was about to set an example of the kind would weigh well the consequences and no officer of common discernment & sensibility would hazard them. If they should stand alone in it, independent of other consequences, what would be their feelings on reflecting that they had held themselves out to the world in a point of light inferior to the rest of the army? Or if their example should be followed & become general how would they console themselves for having been the foremost in bringing ruin and disgrace upon their country? They would remember that the army would share a double portion of the general infamy and distress; and that the character of an American officer would become as despicable as it is now glorious.
I confess the appearances in the present instance are disagreeable; but I am convinced they seem to mean more than they really do—The Jersey officers have not been outdone by any others in the qualities either of citizens or soldiers; and I am confident no part of them would seriously intend any thing that would be a stain to their former reputation—The Gentlemen cannot be in earnest, they have only reasonned wrong about the means of obtaining a good end, and on reconsideration I hope and flatter myself they will renounce what must appear improper. At the opening of a campaign, when under marching orders for an important service, their own honor, duty to the public and to themselves—a regard to military propriety will not suffer them to persist in a measure which would be a violation of them all—It will even wound their delicacy cooly to reflect that they have hazarded a step which has an air of dictating terms to their country, by taking advantage of the necessity of the moment. The declaration they have made to the state at so critical a time, that unless they obtain relief in the short period of three days they must be considered out of the service has very much this aspect; and the seeming relaxation of continuing till the state can have a reasonable time to provide other officers will be thought only a superficial veil.
I am now to request that you will convey my sentiments to the Gentlemen concerned and endeavour to make them sensible that they are in an error. The service for which the Regiment was intended will not admit of delay; it must at all events march on Monday morning in the first place to this camp and further directions will be given when it arrives—I am sure I shall not be mistaken in expecting a prompt and chearful obedience. I am Sir Your most Obedt servt.
